Citation Nr: 0810520	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1991 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for a left shoulder 
disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

In the current appeal, the veteran contends that he injured 
his left shoulder in an in-service car accident in October 
1993, that his left upper extremity was placed in a sling, 
and that he was instructed to perform only light duty for two 
weeks.  He maintains that, since that injury, he has 
experienced pain, instability, and "cracking" sensations in 
his left shoulder.  See, e.g., December 2007 hearing 
transcript (T.) at 3-9.  

According to the service medical records, two days following 
a motor vehicle accident in October 1993, the veteran was 
treated for left shoulder pain.  A physical examination of 
his left shoulder demonstrated limitation of motion, mild 
edema, and discoloration.  The examining clinical assistant 
assessed, in pertinent part, a left shoulder contusion, 
prescribed Motrin, restricted the veteran's activity to light 
duty for seven days, and instructed him to keep the abrasion 
clean and to return for follow-up treatment in seven days.  

At the separation examination conducted in March 1995, the 
veteran reported having bruised his shoulder in a 1993 car 
accident.  The examination demonstrated that the veteran's 
upper extremities were normal.  

Post-service medical records reflect treatment for a left 
shoulder disability variously characterized as considerably 
severe derangement of the left shoulder with a Bankhart 
lesion and rotator cuff tear, tear of the anterior joint 
capsule with stripping of the capsule from the scapular neck, 
tear of the superior glenohumeral ligament and coracohumeral 
ligament with a slight tear of the inferior glenohumeral 
ligament, tear of the anterior superior and anterior labrum, 
a hyaline cartilage defect in the anterior inferior glenoid 
quadrant, mild and focally severe rotator cuff tendinosis, 
subacromial and subdeltoid bursitis, fairly advanced 
degenerative arthrosis at the acromioclavicular joint, 
instability with probable Hill-Sachs lesion, severe 
acromioclacular arthritis, chronic tendonitis-bursitis and 
impingement syndrome since October 2003.  

In his December 2007 testimony before the Board, the veteran 
indicated that he had not sustained post-service injury to 
the left shoulder.  He indicated that records which might 
disclose that he had continuing left shoulder pain after 
service were not available.  

In a November 2003 report, the veteran's treating physician 
concluded that the considerably severe derangement of the 
veteran's left shoulder with Bankart lesion and rotator cuff 
tear "is consistent as a result of dislocation that he 
describes occurred in 1993 in . . . [a motor vehicle 
accident] and since that time has progressively gotten worse 
due to the wear and tear with the instability."  In a March 
2004 report, this doctor explained that the veteran's left 
shoulder pathology "is indicative of an anterior type 
dislocation of the shoulder with probably repeated 
re-dislocations" and that the left shoulder bruise for which 
the veteran was treated in 1993 "would not [have] cause[d] 
that."  However, the physician also noted that the light 
duty to which the veteran was limited after the 1993 motor 
vehicle accident "is definitely an indication that . . . 
[there] was something that [was] pretty seriously wrong with 
that shoulder."  

In any event, the fact remains that the veteran has not been 
accorded a VA examination of his left shoulder.  In light of 
the in-service, and post-service, left shoulder pathology, 
the Board concludes that a remand of the veteran's service 
connection claim is necessary.  On remand, the veteran should 
be accorded a pertinent VA examination to determine the 
nature and extent of his left shoulder disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Even though the veteran has 
previously been sent notice of the 
provisions of the VCAA, it is the Board's 
opinion that the veteran should be 
provided with updated notice of VA's 
duties to assist and notify him.  

The veteran should be types of 
alternative evidence which might assist 
him to substantiate the claims, 
including, but not limited to, statements 
from employers, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
fellow employees or former fellow 
employees, or others who may have 
observed relevant symptoms, and the like. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent, and etiology of his 
left shoulder disability(ies).  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  For any left 
shoulder disability diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent probability or 
greater) that any such diagnosed 
disability had its clinical onset in 
service or is otherwise related to active 
service, including the in-service episode 
of treatment for a left shoulder 
contusion in October 1993.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for a left 
shoulder disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


